DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
Applicant’s election without traverse of Group 1 and the compound of claim 9 in the reply filed on 2/22/21 is acknowledged.
	The elected species (interpreted as the structure as shown in claim 9) was found to be free of the prior art (but claim 9 is rejected for another reason as set forth below). Although Denton et al. (see below) teach compounds, there is no teaching, suggestion or motivation to modify the compounds of Denton et al. to arrive at the compound of claim 9 which includes a specific N-terminal group and diethylysine. The search was extended and claims rejected as set forth below.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/22/21.
Claims 2-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/22/21. As noted be applicants, the elected species reads on claim 1 and 7-11.
Claims 1 and 7-11 are being examined.

Priority


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/24/20 has been considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites ‘R4 is heteroalkyl, heteroalkenyl, heterocyclyl;’. To be consistent with the other groups recited in the claim and to show that the options are alternates, the claim should recite ‘R4 is heteroalkyl, heteroalkenyl, or heterocyclyl;’
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Although unclear, for purposes of examination, claims 8, 9 and 11 have been interpreted consistent with the structures shown such that SEQ ID NOs: 4 and 6-11 include cyclopropyl-Gly or cyclopentyl-Gly. SEQ ID NO:2 has been interpreted consistent with the structure shown.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 7 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (product of nature) without significantly more. The claim(s) recite(s) compounds/compositions which correspond to products of nature. This judicial exception is not integrated into a practical application because there is no additional elements that apply or use the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This 101 rejection is consistent with the most recent training provided by the office (see MPEP 2106) which will be referred to as 'guidance'.

UniProt entry for Q6XVW3 (retrieved from https://www.uniprot.org/uniprot/Q6XVW3 on 4/27/21, 4 pages) shows that a natural protein from Shigella flexneri comprises LIKS (pages 1-2, residues 81-84). In relation to instant claims 1 and 7 such protein is such that R1 is one or two amino acids (residues 79-80) or is a substituted alkyl; R2 is alkyl (side chain of Leu), R3 is alkylamino (side chain of Lys), R4 is heteroalkyl (side chain of Ser) and R5 is optionally substituted alkyl (residue 85 for example). Thus claims 1 and 7 correspond to a fragment of a known protein. In relation to prong one of step 2a of the guidance the answer is yes because the peptides correspond to domains of protein (i.e. products of nature which are a natural phenomenon). 
In relation to prong two of step 2a, the instant claims are product claims and do not require any additional elements that apply the judicial exception in a manner that imposes a meaningful limit on the judicial exception. Thus the answer to prong two of step 2a is no.
The instant claims encompass fragments of a known protein. The Myriad Supreme Court decision (Association for Molecular Pathology v. Myriad Genetics, 569 U.S. 12-398 (2013)) stated: “Myriad’s claims are not saved by the fact that isolating DNA from the human genome severs the chemical bonds that bind gene molecules together” (page 2 and 14). In the instant case, applicants’ claims are not saved by the fact that the peptides of the instant claims can correspond to fragments (the protein with severed bonds). 
In relation to step 2b, claim 10 recites a composition. The compositions of claim 10 can correspond to the peptide in water which itself is naturally occurring. Thus claim 10 can correspond to a combination of naturally occurring components. The instantly claimed i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117 (explaining that the bacterial mixture of Funk Brothers “was not patent eligible because the patent holder did not alter the bacteria in any way”). Based on the Myriad decision cited above applicants’ claims are not saved by the fact that the peptides of the instant claims correspond to fragments (the protein with severed bonds). The claims do not require any additional features that add significantly more to the exceptions.
The elected species (see claim 9) is 101 compliant because such sequence does not occur in nature.
Further, there is no evidence of any markedly different characteristic. There is no indication that mixing of the peptide and an excipient (such as water) changes the structure, function or other properties of the peptide or the water. MPEP 2106.04(c) II C recognizes that a change cannot be an inherent or innate characteristic on the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. Thus the answer to step 2b is no because there is not adequate evidence to conclude that the claims include significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denton et al. (cite 1 of IDS 7/24/20; ‘Denton’).
	The Denton et al. article includes supplemental material (page 417 bottom right corner). For completeness, a copy of the supplemental material of Denton et al. (supplement for ‘Robustness of In Vitro Selection Assays of DNA-Encoded Peptidomimetic Ligands to CBX7 and CBX8’ SLAS Discovery v23(5) 2018, 12 pages; ‘DentonSupplement’) is provided.
	The IDS of 7/24/20 lists the publication date as 2018. Denton publication date information (retrieved from https://pubmed.ncbi.nlm.nih.gov/29309209/ on 4/26/21, 2 pages) shows (line before the title) that the publication date is Jan 8 2018.
	Denton teach peptidomimetic ligands (title and abstract). Denton teach the structure of a parental peptide (figure 2 and figure 4). Denton teach specific off-DNA compounds including PSL-3 which has an Ile substitution at the P(-1) position (table I on page 425) and Denton teach that the compound was assayed (table I on page 425).
In relation to formula I and formula IV of claims 1 and 7, compound PSL-3 of Denton (when read from right to left) is such that R1 is substituted acyl (P(-3) and P(-4) as shown in figure 4) or alternately 1 amino acid and a substituted acyl, R2 is alkyl (Me), R3 is alkylamino 
In relation to claim 10, Denton teach that the compound was assayed (table I on page 425).

Claim(s) 1, 7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simhadri et al. (cite 11 of IDS 7/24/20; ‘Simhadri’).
Simhadri teach chromodomain antagonists (title and abstract). Simhadri teach compounds including compound 4 (Table 1 on page 2876) and teach that the compounds were tested in an assay (Table 1 on page 2876).
In relation to formula I and formula IV of claims 1 and 7, compound 4 of Simhadri is such that R1 is substituted acyl (-C(O)-CH-(benzyl)-NH-C(O)-CH3), R2 is alkyl (Me), R3 is alkylamino (trimethyllysine side chain), R4 is heteroalkyl (serine side chain), R5 is hydrogen.
In relation to claim 10, Simhadri teach that the compounds were tested in an assay (Table 1 on page 2876).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 7 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denton et al. (cite 1 of IDS 7/24/20; ‘Denton’).
	The Denton et al. article includes supplemental material (page 417 bottom right corner). For completeness, a copy of the supplemental material of Denton et al. (supplement for ‘Robustness of In Vitro Selection Assays of DNA-Encoded Peptidomimetic Ligands to CBX7 and CBX8’ SLAS Discovery v23(5) 2018, 12 pages; ‘DentonSupplement’) is provided.
	The IDS of 7/24/20 lists the publication date as 2018. Denton publication date information (retrieved from https://pubmed.ncbi.nlm.nih.gov/29309209/ on 4/26/21, 2 pages) shows (line before the title) that the publication date is Jan 8 2018.
Denton teach peptidomimetic ligands (title and abstract). Denton teach the structure of a parental peptide (figure 2 and figure 4). Denton teach specific off-DNA compounds including PSL-3 which has an Ile substitution at the P(-1) position (table I on page 425) and Denton teach that the compound was assayed (table I on page 425).
Denton does not specifically teach a compound of claim 11.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Denton because Denton does suggest replacements at particular residues with advantageous effects (Table 1). Denton specifically shows individual substitutions at P(-1) through P(-4) for compounds PSL-3, PSL-28, PSL-61 and PSL-81 (Table 1). Further, Denton teach assaying the compounds (Table 1). One would have had a reasonable expectation of success since the methods of making the compounds were known (DentonSupplement pages 11-12).
In relation to formula I and formula IV of claims 1 and 7, compound PSL-3 of Denton (when read from right to left) is such that R1 is substituted acyl (P(-3) and P(-4) as shown in figure 4) or alternately 1 amino acid and a substituted acyl, R2 is alkyl (Me), R3 is alkylamino (trimethyllysine side chain), R4 is heteroalkyl (serine side chain), R5 is hydrogen (since it is off-DNA; see pages 11-12 of DentonSupplement).
In relation to claim 10, Denton teach that the compound was assayed (table I on page 425).
In relation to claim 11, Denton specifically shows individual substitutions at P(-1) through P(-4) for compounds PSL-3, PSL-28, PSL-61 and PSL-81 (Table 1). When each of the substitutions are incorporated into a single compound the result is the third compound shown in claim 11 (KED97 SEQ ID NO: 3). Further, Denton teach assaying the compounds (Table 1).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658